FILED
                             NOT FOR PUBLICATION                            JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHAUN DARNELL GARLAND,                           No. 11-16619

               Plaintiff - Appellant,            D.C. No. 1:07-cv-00750-DCB

  v.
                                                 MEMORANDUM *
BORBON,

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     David C. Bury, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Shaun Darnell Garland appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging civil

rights violations for failure to exhaust administrative remedies under the Prison




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Litigation Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal for failure to

exhaust, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and for an abuse

of discretion the district court’s denial of a motion to reconsider a grant of

summary judgment, Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262 (9th Cir.1993). We affirm.

      The district court properly concluded that Garland failed to exhaust

administrative remedies regrading any grievance related to his arm being slammed

in the cell door. See Woodford v. Ngo, 548 U.S. 81, 85, 93–95 (2006) (holding that

“proper exhaustion” is mandatory and requires adherence to administrative

procedural rules).

      The district court did not abuse its discretion in denying Garland’s motion to

reconsider because he failed to demonstrate any ground for relief. See Sch. Dist.

No. 1J, Multnomah Cnty., Or., 5 F.3d at 1262.

      Garland’s remaining contentions are unavailing.

      AFFIRMED.




                                           2                                     11-16619